   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 1 of 10




                          THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



LARRY A. LAWSON,

                             Plaintiff,

       v.                                                     Civil Action No. 6:18-cv-01100

SPIRIT AEROSYSTEMS, INC.,

                             Defendant.



        PLAINTIFF’S THIRD REQUEST FOR PRODUCTION OF DOCUMENTS

       Larry A. Lawson (“Plaintiff”), by and through his counsel, and pursuant to Rules 26 and

34 of the Federal Rules of Civil Procedure, hereby requests that Spirit AeroSystems, Inc.

(“Defendant”) and all other persons acting or purporting to act on its behalf, produce, for

inspection and copying, the documents described below at the offices of Hite, Fanning &

Honeyman L.L.P., 100 N. Broadway, Suite 950, Wichita, KS 67202 within the time prescribed

by the Federal Rules of Civil Procedure and any other applicable rules. Plaintiff propounds this

Third Request for Production of Documents (“Third Request”) without prejudice as to his First

Request for Production of Documents, dated November 30, 2018, or his Second Request for

Production of Documents, dated February 15, 2019.


                                           DEFINITIONS

       1.      “Spirit” means Defendant Spirit AeroSystems, Inc., as well as each of its

principals, parents, subsidiaries, affiliates, divisions, agents, officers, directors, members,

employees, shareholders, attorneys, assigns, consultants, representatives, predecessors, and

successors, past, present, or future, in their individual or representative capacities.
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 2 of 10




        2.      “Lawson” means Plaintiff Larry A. Lawson.

        3.      “Elliott” means Elliott Associates, L.P., Elliott International, L.P., as well as each

of their principals, parents, subsidiaries, affiliates, divisions, agents, officers, directors, members,

employees, shareholders, attorneys, assigns, consultants, representatives, predecessors, and

successors, past, present, or future, in their individual or representative capacities.

        4.      “Arconic” means Arconic Inc., as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

        5.      “Employment Agreement” means the Employment Agreement, dated March 18,

2013, between Lawson and Spirit.

        6.      “Business” has the same meaning as in the Employment Agreement, as

interpreted by the Court in its August 20, 2018 Order.

        7.      “Omnibus Incentive Plan” means Spirit’s 2014 Omnibus Incentive Plan.

        8.      “LTI Program” means Spirit’s Long-Term Incentive Program authorized by the

Omnibus Incentive Plan.

        9.      “LTI Awards” means any awards granted under the LTI Program or any

predecessor executive compensation program under the Omnibus Incentive Plan.

        10.     “Performance Shares” means the performance-based stock awards granted as a

component of any LTI Awards.

        11.     “TSR Percentile Ranking” means Spirit’s total shareholder return, expressed as a

percentile, relative to the total shareholder return of a group of peer companies, as used under the




                                                  -2-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 3 of 10




LTI Program to measure the number of shares that vest with respect to a grant of Performance

Shares.

          12.   “Target Performance Goal” means the TSR Percentile Ranking necessary for any

award of Performance Shares to vest at 100% of the originally granted amount, pursuant to the

LTI Program.

          13.   “Maximum Performance Goal” means the TSR Percentile Ranking necessary for

any award of Performance Shares to vest at 200% of the originally granted amount, pursuant to

the LTI Program.

          14.   “Competition” or “competitive” means the relationship between two or more

entities engaged in manufacturing, fabricating, maintaining, overhauling, modifying, marketing,

assembling, or selling the same or similar products and/or services within the same industry or to

the same or similar customers, or the relationship between two or more entities who may

purchase the same or similar products or services from the same or similar customers insofar as

those entities may be competing on the price of purchasing such products or services.

          15.   “Documents” is used in the broadest possible sense permissible under Rule 34 of

the Federal Rules of Civil Procedure and shall mean all written or graphic matter, computer

memory, tapes or other tangible things by which information is contained, stored or displayed, of

every kind or description, however produced or reproduced, whether draft or final, original or

reproduction, signed or unsigned, and regardless of whether approved, signed, sent, received,

redrafted, or executed, including but not limited to: written Communications, emails, letters,

correspondence, memoranda or notes of telephone conversations or personal conversations,

diaries, desk calendars, interoffice or intraoffice Communications, records, studies, analyses,

statistical and financial statements, charts, graphs, reports, working papers, records, notes,




                                                 -3-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 4 of 10




manuals, books, instructions, telegrams, receipts, contracts, agreements, computer printouts,

computer disks, computer programs, or material similar to any of the foregoing, however

denominated, by whomever prepared, and to whomever addressed, which are in your possession,

custody or control or to which you have, have had or can obtain access.

       16.     “Communications” means any and all manner of transmitting, sending, receiving,

transferring, conveying, disclosing or exchanging information, whether in writing, including via

mail, electronic mail or telefaxes, or orally in person, by phone or by other recorded media such

as audio or video tape or otherwise.

       17.     “Electronically-Stored Information” or “ESI” means information generated,

received, processed, recorded, manipulated, communicated, stored, or used in digital form,

including metadata (e.g., author, recipient, file creation date, file modification date, etc.). ESI

includes, without limitation, data stored on or in computer servers, computer hard drives,

computer desktops, laptops, handheld or tablet computers, portable digital media, backup

media, CD-ROMs, DVD-ROMs, floppy discs, non-volatile memory including flash memory

devices, external hard drives, internal or external websites, personal digital assistants (such as

Palm or Blackberry devices), cell phones, electronic voicemail systems, text messages, instant

messages, e-mails and attachments to e-mails, or any device or medium capable of storing data

in any format. ESI also includes, without limitation, output resulting from the use of any

software program, including, without limitation, word processing Documents, spreadsheets,

database files, charts, graphs and outlines, electronic mail, AOL Instant MessengerTM (or

similar programs), bulletin board programs, operating systems, source code, PRF files, PRC

files, batch files, ASCII files, and all miscellaneous media on which they reside and regardless of

whether said electronic data exists in an active file, a deleted file, or file fragment. All ESI




                                                  -4-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 5 of 10




produced shall include sufficient metadata fields to identify, at minimum, its author, recipient,

date and time of creation and modification, and where the document was located.

       18.        “Person” means any natural person or any business, legal or governmental entity

or association.

       19.        “And” and “or” shall mean and include both the conjunctive and the disjunctive.

       20.        “All” shall be construed to include “all,” “every,” and “each” as necessary to

make the request inclusive rather than exclusive.

                                          INSTRUCTIONS

       1.         The Requests require that you produce documents in a manner that satisfies the

requirements of Rules 26 and 34 of the Federal Rules of Civil Procedure.

       2.         Each Request seeks production of each document in its entirety, without

abbreviation or redaction, and all drafts and non-identical copies of each document, including,

but not limited to, all attachments, actual, proposed, or contemplated, envelopes, transmittal

sheets, “post it notes,” notes, cover letters, exhibits, and enclosures.

       3.         In responding to this Third Request, you shall produce separately all documents in

your possession, custody or control, including documents in the possession, custody or control of

your agents and representatives.

       4.         The term “or” is to be read in both the conjunctive and disjunctive and shall serve

as a request for information that would be responsive under a conjunctive reading in addition to

all information that would be responsive to a disjunctive reading.

       5.         If you claim any form of privilege or any other objection, whether based on

statute, common law or otherwise as a ground for not producing any requested document, please

furnish a list identifying each document for which the privilege or other objection is claimed

together with the following information: date, sender, recipient, Persons to whom copies were


                                                   -5-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 6 of 10




provided together with their job titles, subject matter, basis on which a privilege or other

objection is claimed, and the paragraph(s) of this request to which such document responds. If

you claim privilege or any other objection with regard to only part of a document, produce the

part to which there is no objection.

       6.      If any document or copy thereof was but is no longer in your possession, custody

or subject to your control, please state and specify in detail for each such document: date, sender,

recipient, Persons to whom copies were provided, together with their job titles, the information

contained therein, the date upon which it ceased to exist, the disposition that was made of it and

the identity of all Persons having knowledge of the contents thereof.

       7.      In making production, produce all documents as kept in the normal course of

business and identify the file from which each document was taken.

       8.      In making production of ESI, you should produce all data or information that

exists in electronic or magnetic form, including electronic data compilations, electronic email, or

documents that are kept in electronic format (such as Microsoft Outlook, Lotus Notes, Microsoft

Word, Microsoft Excel, Microsoft PowerPoint).

       9.      Any production of ESI should be consistent with the format and procedures

agreed to in Sections IV and V of the Agreed Order Establishing Protocol for ESI and Paper

Documents [ECF No. 40].

       10.     These Requests shall be deemed to be continuing so as to require supplemental

answers from time to time up until the date of trial. If, after responding, you obtain or become

aware of any additional documents responsive to these Requests, you shall produce such

additional documents forthwith as required by Rule 26 of the Federal Rules of Civil Procedure.




                                                 -6-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 7 of 10




       11.     Service of this Third Request does not and is not intended to supplant, modify,

waive, amend, or alter any prior discovery request, including Plaintiff’s First or Second Request

for Production of Documents.

                                          TIME PERIOD

       Unless otherwise specified in an individual Request, this Third Request seeks documents

and information prepared, sent, provided, received, in possession during, or relating to specific

time periods between January 1, 2013 to the present (the “Relevant Period”), or relating to the

Relevant Period whenever prepared.


                                            REQUESTS

       1.       All Documents and Communications relating to Lawson’s request to perform

consultation services for L3 Communications, L3 Technologies, or any other entity other than

Elliott or Arconic.

       2.      Documents relating to competition in business opportunities between Spirit and

Arconic.

       3.      Documents and Communications that report, describe, summarize, analyze,

discuss or comment on competition from Arconic in the Business, including marketing or sales

strategies, market shares or projected market shares, market conditions, and strategic plans, long-

range business plans and other business plans for competition with Arconic.

       4.      Documents and Communications supporting, tending to refute, or relating to your

contention in your response to Interrogatory 3 of Plaintiff’s First Set of Interrogatories that

“Spirit and Arconic are competitive with one another as purchasers of certain materials,

products, and/or machinery from some of the same or similar suppliers or vendors.”




                                                 -7-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 8 of 10




        5.      Documents and Communications supporting, tending to refute, or relating to your

contention in your response to Interrogatory 4 of Plaintiff’s First Set of Interrogatories that

“Spirit could be considered a ‘tier one,’ ‘tier two,’ ‘tier three,’ and ‘tier four’ manufacturer, in

that Spirit supplies a variety of products and services to customers in the aerospace industry.”

        6.      All win/loss data or other similar Documents regarding the products, parts,

components, or assemblies listed in Paragraph 8 of Spirit’s Answer or in your response to

Interrogatories 1 or 2 of Plaintiff’s First Set of Interrogatories.

        7.      Documents and Communications relating to any aspect of the “Business” which

Spirit intends to use to support its position that Arconic or Elliott are also in the Business.

        8.      Policies or procedures about the vesting of LTI awards. This request does not

seek documents about the application of such policies and procedures to any specific person

aside from Plaintiff.

        9.      Documents and Communications about the calculation of Spirit’s TSR Percentile

Ranking for the years 2017, 2018, or 2019.

        10.     Documents and Communications showing whether Spirit has achieved the Target

Performance Goal for the years 2017, 2018, or 2019.

        11.     Documents and Communications showing whether Spirit has achieved the

Maximum Performance Goal for the years 2017, 2018, or 2019.

        12.     Documents and Communications related to Spirit’s determination of the number

of shares that vested in connection with Lawson’s Performance Shares.

        13.     Policies and procedures for updating or maintaining the “Computershare”

database with respect to LTI Awards.




                                                   -8-
   Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 9 of 10




       14.     Documents and Communications regarding the “Computershare” database for

Lawson’s LTI Awards, whether vested or unvested.

       15.     Documents and Communications which you intend to rely on at summary

judgment or at trial.

       16.     Except for documents produced by Plaintiff or Elliott in this Action, Documents

and Communications relating to your claims or defenses.

       17.     Documents and Communications related to Spirit’s participation in Boeing’s

Control Surfaces Bidder Conference for any year during the Relevant Period.

       18.     All Documents and Communications relating to Ulrich R. Schmidt’s service on or

candidacy for Arconic’s board of directors.


Dated: July 2, 2019

                                              Respectfully submitted,

                                              /s/ F. James Robinson Jr._______
                                              F. James Robinson Jr. SC #11589
                                              HITE, FANNING & HONEYMAN L.L.P.
                                              100 N. Broadway, Suite 950
                                              Wichita, KS 67202
                                              robinson@hitefanning.com
                                              Telephone: 316-265-7741
                                              Facsimile: 316-267-7803

                                              Martin L. Seidel (pro hac vice)
                                              Matthew Freimuth (pro hac vice)
                                              Jonathan D. Waisnor (pro hac vice)
                                              WILLKIE FARR & GALLAGHER LLP
                                              787 Seventh Avenue
                                              New York, NY 10019
                                              mseidel@willkie.com
                                              mfreimuth@willkie.com
                                              jwaisnor@willkie.com
                                              Telephone: 212-728-8000
                                              Facsimile: 212-728-8111




                                                -9-
  Case 6:18-cv-01100-EFM-ADM Document 136-13 Filed 10/01/19 Page 10 of 10

28319399.6



                                CERTIFICATE OF SERVICE
              I hereby certify that a true and correct copy of the foregoing Plaintiff’s Third
Request for Production of Documents was served via electronic mail on this 2nd day of July,
2019 on:

        Ann Marie Arcadi
        T. Gregory Jackson
        annmarie.arcadi@arcadijackson.com
        ARCADI JACKSON, LLP
        2911 Turtle Creek Blvd., Suite 450
        Dallas, Texas 75219
        Telephone: 241-865-6458

        Gary L. Ayers
        Jeff DeGraffenreid
        gayers@foulston.com
        jdegraffenreid@foulston.com
        FOULSTON SIEFKIN, LLP
        1551 N. Waterfront Parkway, Suite 100
        Wichita, KS 67206
        Telephone: 316-291-9530

        Counsel for Defendant
                                             /s/ Joseph Niczky
                                             Joseph Niczky




                                               - 10 -
